MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider an order of removal.
We review the BIA’s ruling on a motion to reconsider for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968 (9th Cir.2004).
An alien who is subject to a final order of removal is limited to filing one motion to reconsider that decision, and the motion must be filed within 30 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(6)(A), (B); 8 C.F.R. § 1003.2(b)(2). Because petitioner’s motion to reconsider was filed beyond the 30-day deadline, and petitioner has not provided no evidence to support tolling the deadline, the BIA did not abuse its discretion in denying petitioner’s untimely motion to reconsider. See id.
Accordingly, this petition for review is summarily denied because the questions *27raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.